Name: Commission Regulation (EC) No 1081/2001 of 1 June 2001 amending Regulations (EC) No 1476/95, (EEC) No 1963/79 and (EC) No 2768/98 and repealing Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R1081Commission Regulation (EC) No 1081/2001 of 1 June 2001 amending Regulations (EC) No 1476/95, (EEC) No 1963/79 and (EC) No 2768/98 and repealing Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats Official Journal L 149 , 02/06/2001 P. 0017 - 0018Commission Regulation (EC) No 1081/2001of 1 June 2001amending Regulations (EC) No 1476/95, (EEC) No 1963/79 and (EC) No 2768/98 and repealing Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fatsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(2), Article 12a and Article 20a(7) thereof,Whereas:(1) All but a few of the provisions of Commission Regulation (EEC) No 205/73 of 25 January 1973 on communications between Member States and the Commission concerning oils and fats(3), as last amended by Regulation (EEC) No 1058/87(4), are no longer applicable. That Regulation should therefore be repealed and the provisions of Articles 4 and 5 on communications on trade and production refunds should be incorporated in Commission Regulation (EC) No 1476/95 of 28 June 1995 laying down special detailed rules for the application of the system of import licences for olive oil(5) and Commission Regulation (EEC) No 1963/79 of 6 September 1979 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods(6), as last amended by Regulation (EEC) No 1458/89(7).(2) The monitoring of market prices for the various categories of olive oil is essential for assessing whether or not to apply the provisions of Commission Regulation (EC) No 2768/98 of 21 December 1998 on the aid scheme for the private storage of olive oil(8).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. In Regulation (EC) No 1476/95, the following Article is inserted after Article 1: "Article 1a1. Member States shall notify the Commission of the quantities for which import or export licences were issued, giving details of the quantities and, in the cases referred to in Article 2(1), the origins of imports:(a) no later than the 5th and 20th of each month for the preceding fortnight in the case of the products listed in Article 1(2)(c) of Regulation No 136/66/EEC;(b) during the first month following the end of each marketing year in the case of the products listed in Article 1(2)(d) and (e) of that Regulation.If a Member State considers that importation or exportation of the quantities covered by applications for licences lodged in that Member State threatens to disturb the market, it shall immediately inform the Commission, indicating, in the manner already specified, the quantities for which licences have been applied for but not yet issued or approved and the quantities for which licences have been issued during the current fortnight.2. For the purposes of this Article:(a) 'the fortnight preceding the 5th of each month' means the period from the 16th to the end of the month preceding the date specified;(b) 'the fortnight preceding the 20th of each month' means the period from the 1st to the 15th of that month."2. In Regulation (EEC) No 1963/79, the following Article 2a is inserted after Article 2: "Article 2aWith regard to the production refund referred to in Article 20a of Regulation No 136/66/EEC, Member States shall inform the Commission during the first month of each marketing year of the quantities of olive oil subjected to control during the preceding marketing year."3. In Regulation (EC) No 2768/98, the following Article 3a is inserted after Article 3: "Article 3aMember States shall notify the Commission, each Wednesday at the latest, of the average prices during the previous week for the various categories of olive oil referred to in the Annex to Regulation No 136/66/EEC on the principal representative markets in their territory.Where appropriate, prices shall be accompanied by details of the volume and representativity of the transactions concerned."Article 2Regulation (EEC) No 205/73 is repealed.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 23, 29.1.1973, p. 15.(4) OJ L 103, 15.4.1987, p. 31.(5) OJ L 145, 29.6.1995, p. 35.(6) OJ L 227, 7.9.1979, p. 10.(7) OJ L 144, 27.5.1989, p. 5.(8) OJ L 346, 22.12.1998, p. 14.